SHARPE, J.-
— What in briefs for appellant is conceded to be the only question necessary to be passed on in this appeal has been settled adversely to appellant by decisions of this court Avhich maintain that equity *222will in a proper case enforce in favor of tlie wife a claim for her support out of the estate of her husband without and independently of proceedings for a divorce. See cases cited in brief for appellee, viz.: Murray v. Murray, 84 Ala. 363; Hinds v. Hinds, 80 Ala. 225; Wray v. Wray, 33 Ala. 187; Mims v. Mims, 33 Ala. 98; Glover v. Glover, 16 Ala. 440. We adhere to those decisions and affirm the chancery court’s decision.